Citation Nr: 1714393	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-15 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for residual gunshot wound scars of the left thigh and leg.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound of the left thigh, involving Muscle Group XIV.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2008 and June 2009 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, the Board remanded a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a statement of the case had previously been issued in January 2013 that had not been associated with the Veteran's electronic claims file at the time of the Board's review of the claims.  The Veteran did not perfect his appeal of the claim, so that the issue is no longer on appeal.  

The Board also remanded the issues of entitlement to service connection for a right leg disability and for an increased disability rating for residuals of a gunshot wound of the left leg, involving Muscle Group XII in the May 2014 decision.  However, the RO has granted service connection for a right leg disability and the maximum disability rating available for the Veteran's service-connected injuries to Muscle Group XII, effective for the entire period of the appeal.  As the Veteran and his representative have not appealed the initial rating assigned or effective date of the grant for service connection or contended that the Veteran's service-connected injury to Muscle Group XII warrants an extraschedular evaluation, these issues are no longer on appeal.  

As noted in the May 2014 decision, the issue of entitlement to service connection for a low back disorder has been raised by the record, but has not been adjudicated by the RO.  The Board again refers the issue to the RO for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issue of an increased rating for residuals of a gunshot wound of the left thigh, involving Muscle Group XIV, is addressed in the Remand portion of the decision below.  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's residual gunshot wound scars of the left thigh and leg are characterized by four painful scars; there is no evidence of skin breakdown, inflammation, edema, keloid formation, disfigurement, limitation of movement, or limitation of function attributed to the four scars.  

2.  Throughout the appeal period, the Veteran's hearing loss was manifested by no worse than Level I hearing acuity, bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for residual gunshot wound scars of the left thigh and leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  

2.  The criteria for a compensable disability rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by applying the criteria set forth in the VA schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

Residual Gunshot Wound of the Left Thigh and Leg

The Veteran filed claims for increased evaluations for residuals of gunshot wound of the left thigh and leg in February 2009, and the RO granted service connection for residual gunshot wound scars of the left thigh and leg in June 2009, and assigned separate 10 percent disability ratings.  In a July 2016 supplemental statement of the case, the RO evaluated all four of the left thigh and leg scars together for a combined 20 percent rating, effective from June 1, 2009, the date service connection was effectuated.  The change to the one 20 percent rating for all the residual gunshot wound scars, rather than the separate 10 percent ratings, does not amount to any reduction of a single disability or to the Veteran's combined disability evaluation.  

A 20 percent rating is warranted for three or four scars that are unstable or painful.  The highest evaluation, 30 percent, is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note 2.  

In addition, Diagnostic Code 7805 allows for evaluation under the appropriate code for any disabling effect(s) of scars not considered in a rating provided under Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In June 2009, the Veteran underwent a VA examination for residuals of the Veteran's gunshot wound of the left thigh and leg.  Physical examination revealed four associated scars measuring 6.5 centimeters (cm) x 1 cm, 6.5 cm x 3 cm, 8 cm x 0.5 cm, and 7 cm x 0.3 cm.  The skin texture was normal, but pain was noted in the scars on palpation.  There was no adherence to underlying tissue, no frequent loss of covering of the skin in any of the scars or any breakdown of the skin.  There was no elevation or depression of the surface of the scars on palpation.  The scars were not deep and assessed as superficial.  There was no area of induration or inflexibility of the skin.  The skin was pale or hypopigmented in the areas of the scars.  There was no inflammation, edema or keloid formation.  While the scars were sensitive and caused irritation, there was no associated limitation of motion or limitation of any function associated with the four scars.  

In a written statement received in June 2009, the Veteran's first wife stated that the couple had been married 35 years and that their children and grandchildren were aware of the tenderness of the Veteran's left leg due to his disability.  She stated that he had increased pain in his left leg and that subsequent wounds to the left leg no longer healed.  

A November 2010 VA examination report notes there were two medial thigh and two medial left calf scars that were not painful to the touch and were not adherent.  There was no evidence of through and through penetration.  Fragments that penetrated the skin, facia and superficial muscle during the original injury had all been surgically removed.  Physical examination found no residuals of nerve, tendon or bone damage.  There was no evidence of muscle herniation or loss of deep fascia or muscle substance.  All four wounds were well healed and nontender.  

During the January 2014 hearing before the Board, the Veteran testified that he had pain in the left thigh and leg scars and that the skin of his left leg was very sensitive, especially when he wore jeans.  

The Veteran again underwent a VA examination of his scars in June 2015.  The Veteran reported that all four of his scars, two on the left thigh and two on the left calf, were painful to the touch and extremely sensitive to light touch.  None of the scars were unstable.  Physical examination revealed deep, non-linear scars, two on the left anterior thigh and two on the left calf.  They measured 5.5 cm x 1 cm, 2.5 cm x 0.5 cm, 7 cm x 2 cm, and 5 cm x 1 cm.  The total area of the scars was approximately 41.4 square cm.  The examiner noted that the Veteran did report difficulty with prolonged sitting, standing and walking.  He also reported difficulty climbing stairs, prolonged driving of a vehicle and squatting associated with his left thigh and leg scars.  The examiner also associated these same symptoms with the Veteran's service-connected muscle injuries.  

VA treatment records, dating from June 2009 to July 2016, are silent as to any treatment for the Veteran's left thigh and leg scars.  Several treatment records note that he had left leg scars as a result of his in-service gunshot wound.  

After review of the evidence of record, there is no evidence of record that would warrant an initial rating in excess of 20 percent for the Veteran's service-connected residual gunshot wound scars of the left thigh and leg.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  During the pendency of the appeal the evidence has consistently shown no more than four scars, two on the left thigh and two on the left leg which are painful to the touch.  There is no evidence that any of the scars have been unstable at any time during the pendency of the appeal.  As the evidence reflects no more than four scars, of which none are unstable, an increased evaluation under Diagnostic Code 7804 is not warranted.  38 C.F.R. § 4.114.

Although the June 2015 examiner noted the Veteran's report that his scars contributed to difficulty with prolonged sitting, standing, and walking, as well as climbing stairs, prolonged driving, and squatting, the objective evidence has consistently shown no evidence of ulceration or adherence to the underlying tissue, as well as no limitation of any left leg motion of function associated with the left 

thigh and leg gunshot wound residual scars.  Therefore, as there is no evidence that the scars result in any limitation of function and do not limit the Veteran's ability to move the left leg, a higher rating under Diagnostic Code 7805 is not warranted.  

While the Veteran's and his first wife's statements are competent evidence of his symptoms, the medical examiners took into consideration all of the Veteran's subjective complaints, as well as the results of the objective physical examinations in determining the overall severity of his service-connected residual gunshot wound scars of the left thigh and leg.  In determining the severity of the Veteran's symptoms, the Board finds the medical evidence as to the severity of the Veteran's symptoms more probative as to the issue of severity.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the 

Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected residual gunshot wound scars were evaluated as painful scars pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's service-connected residual gunshot wound scars consistently show no more than four scars that are not unstable or that cause any limitation of motion or function of the left leg.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by a 20 percent disability rating.  Evaluations in excess of 20 percent are provided for additional or different scar symptoms, but the medical evidence demonstrates that those symptoms are not present in this case.  Consequently, the Board concludes that schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

In sum, the criteria for an initial schedular evaluation in excess of 20 percent for residual gunshot wound scars of the left thigh and leg have not been met.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss

The Veteran filed a claim for service connection for bilateral hearing loss in February 2008, and the RO granted service connection in a June 2008 rating decision, and assigned an initial noncompensable disability rating.  

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing loss as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

A March 2008 VA audiology examination shows pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
45
60
70
50
LEFT
35
60
65
70
57.5

Speech recognition ability was 100 percent in both ears.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  The findings do not reveal an exceptional pattern of hearing impairment in either ear to meet the criteria for consideration under 38 C.F.R. § 4.86.  

On VA audiological examination in November 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
60
65
70
54
LEFT
25
55
65
65
53

Speech recognition ability was 96 percent in the right ear and 92 in the left ear.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  The findings do not reveal an exceptional pattern of hearing impairment in either ear.  38 C.F.R. § 4.86. 

On VA audiological examination in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
40
40
70
42.5
LEFT
15
35
60
60
42.5

Speech recognition ability at 70 decibels was 80 percent in the right ear and 76 in the left ear.  The examiner also gave speech recognition findings at 55 decibels as 60 percent in the right ear and 64 percent in the left ear.  Applying these findings with the speech recognition ability at 70 decibels to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Applying these findings with the speech recognition ability at 55 decibels would result in a 20 percent evaluation.  The findings do not reveal an exceptional pattern of hearing impairment in either ear to meet the criteria for consideration under 38 C.F.R. § 4.86.  

A June 2015 VA audiology examination shows pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
35
60
65
45
LEFT
25
60
60
70
54

Speech recognition ability was 88 percent in the right ear and 84 percent in the left ear.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  The findings do not reveal an exceptional pattern of hearing impairment in either ear to meet the criteria for consideration under 38 C.F.R. § 4.86.  

VA treatment records show the Veteran was intermittently fitted for bilateral hearing aids and other hearing assistive devices during the pendency of the appeal.  

After review of the evidence of record, there is no evidence of record that would warrant an initial compensable rating for the Veteran's service-connected bilateral hearing loss.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this respect, the Board acknowledges that the second speech recognition values for the right and left ear at 55 decibels recorded at the time of the August 2010 VA examination would appear to warrant a higher 20 percent disability rating under the criteria of Diagnostic Code 6100.  However, the Board finds the word discrimination values taken during testing at 70 decibels to be more consistent and in alignment with those during the March 2008, November 2009 and June 2015 audiological examinations.  The overwhelming preponderance of the objective medical evidence, including that at the time of the August 2010 VA examination, does not reflect bilateral hearing loss so severe to warrant a compensable disability rating.  Cf. 38 C.F.R. § 3.344 (2016) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degrees of stability of disability evaluations).  

The above determination is based upon consideration of applicable rating provisions and the Veteran's reported history during the June 2015 examination that he had difficulty understanding what customers were saying at his place of employment and that he used to argue with his first wife as a result of his hearing loss.  The Veteran's statements are competent evidence on factual matters of which he has first-hand knowledge, such as experiencing increased difficulty hearing.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, i.e., difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  38 C.F.R. § 3.321 (2016).  The Veteran's main complaint is reduced hearing loss, which is precisely what is contemplated in the rating assigned. 

For the foregoing reasons, the Board finds that the claim for a compensable disability rating for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial disability rating in excess of 20 percent for residuals gunshot wound scars of the left thigh and leg is denied.  

An initial compensable disability rating for bilateral hearing loss is denied.  


REMAND

Although the Veteran's July 2009 notice of disagreement did not include the June 2009 rating decision's denial of an increased evaluation for residuals of gunshot wound of the left thigh, involving Muscle Group XIV, in September 2009, the Veteran subsequently submitted another notice of disagreement that specifically addressed this issue.  There is no evidence of record that the RO has yet issued a statement of the case since receiving the Veteran's September 2009 notice of disagreement with the denial of his claim for a disability rating in excess of 10 percent for residuals of a gunshot wound of the left thigh, involving Muscle Group XIV.  Thus, the Board must remand the issue for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:  

The RO must provide the Veteran a statement of the case on the claim of entitlement to a disability rating in excess of 10 percent for residuals of gunshot wound of the left thigh, involving Muscle Group XIV.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over the increased rating issue, a timely substantive appeal to the June 2009 rating decision denying this claim must be filed.  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


